Citation Nr: 1715157	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-27 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lower back disability. 


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Navy, during peacetime and during the Gulf War Era, from June 1975 to June 1979 and from August 1980 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claims for service connection for hearing loss and back pain.  During the course of the appeal, in a June 2012 rating decision, the RO granted service connection for hearing loss.  The Veteran	filed a Notice of Disagreement in May 2011 and VA mailed a Statement of the Case (SOC) in June 2012.  This SOC was returned undelivered, and a new SOC was mailed in August 2012.  In September 2012 the Veteran filed a form VA-9 including a request for a video hearing.  After filing the VA-9, the Veteran identified several possible locations where he may have received treatment for back pain during service.  After unsuccessfully searching for those records, VA issued a Supplemental SOC in March 2015.  In March 2016, VA mailed a letter to the Veteran informing him of a scheduled video hearing in April 2016.  This letter was returned, and the Veteran did not appear for his video hearing.  In May 2016 the Board remanded the case, ordering the RO to attempt to identify a current address for the Veteran and schedule a new video hearing.  The RO complied with this order and sent the Veteran a letter in October 2016 notifying him of a new video hearing scheduled in November 2016.  The Veteran called the RO on the morning of the hearing to say he was out of town and request a new hearing date.  The RO sent a letter in November 2016 informing the Veteran of a new video hearing scheduled in January 2017.  The Veteran did not appear for the January 2017 video hearing.  The claim for service connection for a back disability is now before the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional inconvenience and delay to the Veteran, in order to properly consider and adjudicate his claim, the Board must remand this matter to the AOJ to seek further records and provide a VA medical examination.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131 (West 2016); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

VA has a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA will make reasonable efforts to obtain records not in custody of a Federal Department or agency, generally including an initial request for records identified by the Veteran and one follow up request if records are not received.  Id.  VA will make as many requests as are necessary to obtain records in custody of a Federal department or agency, unless VA concludes that the records sought do not exist or that further efforts to obtain them would be futile.  Id.

VA must provide a medical examination or opinion when a review of the information and evidence of record shows (1) there is competent evidence of a veteran's current disability, (2) evidence establishing an event, injury or disease occurred in service, (3) an indication that the current disability may be associated with a veteran's service, and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third McLendon factor, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  Id.  The types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The appeal was remanded by the Board in May 2016 because the Veteran requested a video hearing and had not received notice of his originally scheduled hearing.  A new video hearing was scheduled for November 2016 and the Veteran received notice.  On the morning of the hearing, the Veteran called to request a new hearing date, which was granted.  A third hearing was scheduled for January 2017.  The Veteran failed to report for his January 2017 hearing, and his hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In this matter, the Veteran has submitted private medical records indicating that he sought treatment for lower back pain in March 2000, less than two years after his discharge.  In a March 2000 medical record, the Veteran's private doctor noted the Veteran had limited lower back extension, limited left lateral flexion, limited right rotation, and limited left rotation.

The Veteran states that he has been examined or received treatment for back pain at various naval air stations (NAS) where he had been stationed during his decades of service, including:  his general examination upon entry on duty in Great Lakes, IL in June 1975; NAS Key West, FL from September 1975 to September 1976; NAS Cubi Point, Philippines from September 1976 to June 1979; NAS Whidbey Island, WA from August 1980 to August 1983;  NAS Miramar, CA from 1990 to 1993; NAS North Island, CA from September 1993 to September 1998.  The Veteran also states he was treated as a result of a motor vehicle accident at NAS Adak, AK, although it is unclear from the record whether this occurred in August 1988 or August 1989.

The Veteran stated on his June 2009 Application for Compensation or Pension form that his back pain first developed in 1977 after he worked as a load master on a C-2 aircraft where his duties included heavy lifting and long periods of sitting.  He further stated that his back problems were aggravated by a motor vehicle accident while he was stationed in Adak, Alaska.  On his September 2012 VA-9 form the Veteran wrote "[i]n 1989, while stationed in Adak, Alaska, returning from a squadron function, I was ejected from a Jeep.  I was in the hospital for three days!  Ever since then my back has had problems."  

VA has been unable to locate the Veteran's Service Treatment Records (STRs).  VA has also received negative results for any back-related treatment from Naval Training Center Great Lakes, NAS Key West, NAS Cubi Point, NAS Whidbey Island, and NAS North Island.  However, records may remain outstanding from NAS Miramar and NAS Adak.  In a March 2015 response to VA's request for records, NAS Miramar's records department suggested contacting the National Personnel Records Center (NPRC) since that is where they send inactive medical records after five years.  The Board has seen no evidence that this suggested follow-up has been completed.  In a March 2015 letter to the Veteran, VA explained that no further effort would be undertaken to locate records from Adak, Alaska, because the Veteran had not specified the "name, location or hospital, dispensary, or medical facility where treated."  In May 2013, the Veteran submitted two VA-21-4142 Authorization and Consent to Release Information to the VA forms.  For Medical Treatment Provider, one listed "NAS Miramar, Miramar, CA," the other listed "NAS Adak, Adak, AK."  Neither form listed an address or other contact information.  As VA was able to make a request for records based on a base location and date range for NAS Miramar, a similar request should be possible based on the base location and date range for NAS Adak as well.  

As previously discussed, in determining whether VA must provide a medical examination or opinion with respect to a Veteran's claim for benefits, the four McLendon factors must be considered.  See McLendon, at 79 (2006). Here, each of the four factors is satisfied.  First, the Veteran's complaints of pain and the March 2000 private examination showing limited motion are competent evidence of a present disability.  Second, the Veteran has made statements naming three in service events including heavy lifting, long periods of sitting, and a motor vehicle accident, all of which he is competent to observe.  Third, the Veteran has stated that his back problems started in 1977 and that his back problems worsened and continued since the motor vehicle accident, either of which may indicate a nexus between the in service events and the Veteran's current disability.  Finally, there has been no competent medical opinion provided indicating whether the Veteran's current disability is at least as likely as not related to his service.  Without such an opinion, there is insufficient medical evidence to decide this claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make appropriate requests for records from the appropriate records repositories for the Veteran's records of treatment at NAS Miramar.  

In determining the proper records repository, the RO should be aware of the following recommendation from the Naval Medical Center, San Diego included in their response to VA's request for records: "I would recommend that you contact the National Personnel Records Center in St. Louis, MO.  This is the place where medical records are sent to retire after 5 years of non service.  Their phone number is (314) 801-0800."

2.  The RO should make appropriate requests for records from the appropriate records repositories for the Veteran's records of treatment at NAS Adak.  

3.  Once any newly obtained records have been associated with the file, or negative responses or futility of further efforts have been noted, the RO should   schedule the Veteran for a VA examination to evaluate his claimed back disability. The claims file should be made available to the examiner.

A rationale for all opinions should be provided.

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any diagnosed back disability is etiologically related to the Veteran's service.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






